Case 1:20-cy-01427-JEJ-EBC Documen - 1A Filed Q4/ae/21 Page 1 of 2

Wn ~~ Tee, ON eb orca.
pA ,OS CS DIStTeAae °C Fe.

 

AZb-tv-l4a7

nr’ Pe ALfoPa ve NA BL) etal HY 9a

PEE Wo SPhoke & Lave FILED

 

Zo AA PEPoay! PLA a SCRANTON

 

 

 

 Palehle © Pets yas EX PGISER

 

 

 

 

 

“CA "HES Coleli es SS ) SFONES a CAD Oke ~

[\ 9 4 <
) > hile EE Fed -A4 (Fas AU Cou. Pde A-CKnky Se- AUG HoheG
Teen We Ge a

a Bic * “4 ‘
ITES cake MDI PLE ME<n EIN Otay (Eyes, AO

THE TS uke Co Fem A- Set Syuuwe okpe —-- CPisev Eh

Teed FEL Satte~ a «jr Sess.
(Y> AY .. A. - - es ee,
ABD COND PE Acs APES Pe THESE cleus be cn
Peat. YP Peso Ches Cr Hala | Fa easle =

CAP Com! chee.

3) Pua lec ere.
) An dene Ga. SUK Ge SFA, SGPocp

THE +e

& Plier Aue sete Moloch 4+ Uinse Ald

seed C6 AP SAE Te AOuid SB GAert fla
TARE ener) OF MS bles Be) caty oF RE PSG...

   

“t alt oe BF ane . on “ -, sf Yo
LE CLUB ESE Ac ‘etl PE Mp P. cro. oe Yee Act WIS@
So. A SEN CCFIPRE) Su Salome ec4ile v OG, Fettuely

And AdudliS<Ce ett WocHe ARE clbtad Clee.

 
     

Lohe refx, tes aia Started Brent —
49 clepos’ hm posoner’s andy 2a pparat FCO AP RE [ .
UV EPH. » AA CAr Abus AOS ee Payne
LEAL AMRE — EEPENSTS | (edully Souizé
Etat ae tgs ao
re At do

[- Pata!
oy Yom Mito? See

Case 1:20-cv-01427-JEJ-EBC “Dacument 57--Fited-04/12/24—Page 2 of 2 .,

 

 

 

    

was Rie ALBAN IC Whew

xe

 

SCE AS Fee Ca ( B260

PRE of THe CURE
VAITEN Set ZS METER Co
c Uk
ALBACE PSThice Py <
ZEs C3 ASH dé <5 al AVE.
c\\ So-.k Nee
RS calor,

 

_ (BS0l- (149

lbehbe sl fig

   

   

UUs ldg Af ofa fTULL yf

 

 
